           Case 1:19-cv-00503-JMF Document 74 Filed 10/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X

EVERLAST WORLD’S BOXING                                             19-cv-503 (JMF)
HEADQUARTERS CORP.,

                                  Plaintiff,                        [PROPOSED]
                                                                    JUDGMENT
        -against-

TRIDENT BRANDS, INC., and
MANCHESTER CAPITAL INC.,

                                  Defendants.

                                                             X

        This Court having issued its Opinion and Order entered on February 26, 2020 regarding

liability in this matter (ECF Doc. No. 46); and the Plaintiff, Everlast World’s Boxing Headquarters

Corp., having thereafter moved this Court by Notice of Motion dated May 22, 2020 (ECF Doc.

No. 55) for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure, with

respect to damages, interest, costs and attorneys’ fees; and this Court having issued its

Memorandum Opinion and Order entered on October 7, 2020 (ECF Doc. No. 70) awarding

summary judgment to Plaintiff and directing submission of a Judgment consistent with the

Memorandum Opinion and Order entered on October 7, 2020; and the Plaintiff having appeared

by its counsel, Schlacter & Associates, by Jed R. Schlacter and Bret I. Herman, and the Defendants

having appeared by their counsel, DLA Piper LLP, by Robert M. Hoffman and Melissa J. Godwin;

it is hereby

        ORDERED, ADJUDGED AND DECREED that Plaintiff Everlast World’s Boxing

Headquarters Corp., of 39 West 42nd Street, New York, NY 10018, have judgment and recover
          Case 1:19-cv-00503-JMF Document 74 Filed 10/15/20 Page 2 of 2




against Defendants Trident Brands, Inc. and Manchester Capital Inc., jointly and severally, the

following sums:


    1. $425,000.00 representing royalty payments due to Plaintiff;

    2. Interest on royalty payments computed to October 15, 2020, in the sum of $242,919.49, in

       accordance with Schedule A annexed hereto;

    3. Costs in the sum of $800.00; and

    4. Attorneys’ fees in the sum of $70,226.25;


making in total the sum of $738,945.74.

The Clerk of Court is directed to close the case.



                                                        U.S.D.J.
Dated: New York, New York
                  15
       October ________, 2020




                                                    2
